Case 8:20-cv-02312-WFJ-JSS Document 47 Filed 04/19/21 Page 1 of 14 PageID 1670




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 EUGENE C. SMALLS,

       Plaintiff,

 v.                                               CASE NO. 8:20-cv-2312-WFJ-JSS

 NEW PENN FINANCIAL, LLC d/b/a
 Shellpoint Mortgage Servicing, Inc., and
 METROPOLITAN LIFE INSURANCE
 DOES 1through 10,

      Defendants.
 ___________________________________/

                                       ORDER

       Before the Court is the motion to dismiss filed by New Penn Financial, LLC

 d/b/a Shellpoint Mortgaging Services, Inc. (“Shellpoint”) (Dkt. 37) and Plaintiff’s

 response (Dkt. 42). After careful consideration of the allegations of the complaint

 (Dkt. 1), exhibits (Dkts. 6, 7), and applicable law, the Court grants the motion with

 leave to amend.

                                  ALLEGATIONS

       Plaintiff Eugene Smalls sues Shellpoint in nine counts for violations of state

 and federal statutes as well as relief under state common law. Dkt. 1. The

 complaint is based on the following facts. Mr. Smalls executed and delivered a

 note to CitiFinancial Equity Services, Inc. (“CitiFinancial”) in the amount of
Case 8:20-cv-02312-WFJ-JSS Document 47 Filed 04/19/21 Page 2 of 14 PageID 1671




 $162,676.15 on August 14, 2007. Dkt. 37 at 2; Dkt. 6-2 at 2, 22. The note was

 secured by a mortgage on property located in Pinellas County, Florida. Id. On

 April 23, 2010, Mr. Smalls modified the terms of his mortgage with CitiFinancial,

 lowering his interest rate and monthly payments from $1,811.57 to $1,299.00.

 Dkt. 37 at 2; Dkt. 6-2 at 7–8.

        The loan documents required maintaining hazard insurance on the property.

 Dkt. 6-2 at 3.1 On April 22, 2015, BSI Financial Services (“BSI”), the former loan

 servicer, wrote to Mr. Smalls requesting proof of hazard insurance. Dkt. 37 at 2;

 Dkt. 6-2 at 11. 2 The letter states that if the borrower fails “to maintain or provide

 proof of hazard coverage we will purchase a lender placed hazard policy at your

 expense, which will be deducted from your escrow account or billed to your loan.”

 Dkt. 6-2 at 11. Because Mr. Smalls did not provide proof of insurance from March

 through August 2015, BSI purchased insurance for this period resulting in a

 premium charge of $1,241.72. Dkt. 6-2 at 15. Correspondence from Shellpoint in

 2019 indicates Shellpoint’s attempts to explain the purchase of the hazard

 insurance and the shortage to Mr. Smalls. Dkt. 37 at 2; Dkt. 6-4 at 4, 6, 8–9, 11,

 14, 17, 19, 40, 42, 44.


 1
   “5. Hazard Insurance. Borrower shall keep the improvements now existing or hereafter erected
 on the Property insured against loss by fire, hazards included within the term ‘extended
 coverage’, and such other hazards as Lender may require and in such amounts and for such
 periods as Lender may require.” Dkt. 6-2 at 3.
 2
   Ownership of the mortgage loan was transferred on September 22, 2017, with the new servicer
 designated as Shellpoint. Dkt. 6-2 at 32.
                                               2
Case 8:20-cv-02312-WFJ-JSS Document 47 Filed 04/19/21 Page 3 of 14 PageID 1672




        Tellingly, Mr. Smalls does not allege that he provided hazard insurance for

 the relevant time periods, nor does he allege he provided proof of insurance

 coverage. Shellpoint seeks dismissal of all counts.

                                         DISCUSSION

        The Court applies the Twombly-Iqbal standard, accepting all of the

 complaint’s factual allegations, not legal conclusions, as true and construing all

 reasonable inferences from those alleged facts in the light most favorable to

 Plaintiff. 3 To survive a motion to dismiss filed pursuant to Rule 12(b)(6), Fed. R.

 Civ. P., the complaint must contain sufficient facts to state a claim for relief that is

 “plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

 Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Rule 8 does not require detailed

 allegations, but the complaint must offer more than mere “labels and conclusions”

 or “a formulaic recitation of the elements of a cause of action.” Iqbal, 557 U.S. at

 678 (quoting Twombly, 550 U.S. at 555). The Court takes into consideration the

 liberal construction afforded pro se litigants but will not rewrite the complaint to

 sustain an action. Campbell v. Air Jamaica Ltd., 760 F.3d 1165, 1168–69 (11th

 Cir. 2014).




 3
   Ashcroft v. Iqbal, 556 U.S. 662 (2009) (allowing reasonable inferences to be drawn from
 factual content); Papasan v. Allain, 478 U.S. 265, 286 (1986) (stating legal conclusions
 “couched” as facts need not be accepted as true); Davila v. Delta Air Lines, Inc., 326 F.3d 1183,
 1185 (11th Cir. 2003) (same).
                                                 3
Case 8:20-cv-02312-WFJ-JSS Document 47 Filed 04/19/21 Page 4 of 14 PageID 1673




       Count I – Statutory Debt Collection Violations

       Plaintiff alleges Shellpoint harassed him, made false representations of the

 character and amount of debt, created a false sense of urgency by threatening to

 accelerate the mortgage loan, and attempted to collect a debt not owed. Dkt. 1 at

 46–49. The first claim or count cites violations of two different statutes: the Fair

 Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692–1692p, and the

 Florida Consumer Collection Protection Act (“FCCPA”), Fla. Stat. §§ 559.55–

 559.785.

       None of the 211 paragraphs preceding the first claim are incorporated by

 reference, and no facts are alleged in this count. As such, the complaint is known

 as a “quintessential shotgun pleading” that has been condemned on numerous

 occasions by the Eleventh Circuit. See Davis v. Coca-Cola Bottling Co. Consol.,

 516 F.3d 955, 979 n.54 (11th Cir. 2008) (collecting cases), abrogated on other

 grounds by Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atl. v. Twombly, 550

 U.S. 544 (2007). The complaint requires the reader to “speculate as to which

 factual allegations pertain to which count.” Weiland v. Palm Bch. Cnty. Sheriff’s

 Off., 792 F.3d 1313, 1321–22 n.12 (11th Cir. 2015) (citation omitted). Most

 importantly, it makes it almost impossible for the Defendant to know which

 allegations of fact are intended to support which claim. Weiland, 792 F.3d at 1325.




                                           4
Case 8:20-cv-02312-WFJ-JSS Document 47 Filed 04/19/21 Page 5 of 14 PageID 1674




       Upon repleading, Plaintiff must separate each cause of action or claim into

 different counts. For example, the amended complaint should connect factual

 allegations with each legal claim and set out separate counts for violations of

 different statutes. Each count should identify which of the “common” preceding

 allegations are relevant to the particular claim asserted in that count by way of

 explicit incorporation of specifically numbered paragraphs. See Gregory v. City of

 Tarpon Springs, No. 8:16-cv-237-VMC-AEP, 2016 WL 2961558, at *2–3 (M.D.

 Fla. May 23, 2016) (finding complaint with count alleging two statutory as well as

 various state and federal constitutional claims an impermissible shotgun pleading

 as “hodgepodge of potential claims”).

       Apart from its form, the complaint also fails to adequately allege that

 Shellpoint is a “debt collector” under either the FDCPA or FCCPA. Under the

 FDCPA, a mortgage servicer like Shellpoint is generally not considered a debt

 collector if it acquired the loan before the loan went into default. See 15 U.S.C. §

 1692a(6)(F)(iii) (excluding from statute any person attempting to collect debt “to

 the extent such activity . . . concerns a debt which was not in default at the time it

 was obtained”); Deutsche Bank Nat. Trust Co. v. Foxx, 971 F. Supp. 2d 1106, 1114

 (M.D. Fla. 2013); Foxx v. Ocwen Loan Servicing, LLC, 2012 WL 2048252, at *4

 (M.D. Fla. 2012). A conclusory statement that Shellpoint is a debtor collector

 (Dkt. 1 ¶ 218) does not suffice. That Shellpoint’s actions “manufactured the

                                            5
Case 8:20-cv-02312-WFJ-JSS Document 47 Filed 04/19/21 Page 6 of 14 PageID 1675




 current default” (Dkt. 1 ¶ 211) undermines any assertion the loan was already in

 default when Shellpoint began servicing. For Plaintiff to successfully plead a

 claim under the FDCPA, facts must be alleged to establish Shellpoint is a debt

 collector.

        Under the FCCPA, the debt collector must possess actual knowledge that the

 debt was not legitimate. Fla. Stat. § 559.72(9) (prohibiting debt collection when

 collector knows “debt is not legitimate”); LeBlanc v. Unifund CCR Partners, 601

 F.3d 1185, 1192 n.12 (11th Cir. 2010) (stating FCCPA requires actual knowledge

 on part of debt collector). 4 Plaintiff fails to allege Shellpoint had knowledge the

 debt for premiums and fees of obtaining hazard insurance, etc., was not legitimate.

 Dkt. 1 ¶¶ 220–221. The correspondence, filed as exhibits to the complaint,

 evidences that Shellpoint, BSI, and Great American Insurance Group told Plaintiff

 the reasoning behind the additional debt for hazard-placed insurance. Dkt. 6-2 at

 11, 15; Dkt. 6-4 at 42, 44; Dkt. 7-4 at 2. Despite Shellpoint’s request for proof of

 insurance from March through August 2015, Plaintiff does not allege he provided

 any proof. Dkt. 6-4 at 42, 44. Finally, the mortgage provides that amounts




 4
   See also Kaplan v. Assetcare, Inc., 88 F. Supp. 2d 1355, 1363 (S.D. Fla. 2000) (“FCCPA
 requires an allegation of knowledge or intent by the debt collector in order to state a cause of
 action.”).
                                                  6
Case 8:20-cv-02312-WFJ-JSS Document 47 Filed 04/19/21 Page 7 of 14 PageID 1676




 disbursed to protect the lender’s security interest may be added to the indebtedness.

 Dkt. 6-2 at 3.5

        Based on the foregoing, the first claim or count of the complaint is dismissed

 subject to repleading in two separate counts, supported by the necessary factual

 allegations. For these counts to succeed, Plaintiff must also allege in non-

 conclusory fashion that Shellpoint is a debt collection under the respective statutes.

        Count II – Statutory Credit Reporting Violations

        The complaint fails to allege two of the factors necessary to establish a claim

 under 15 U.S.C. § 1681s-2(b) of the Fair Credit Reporting Act (“FCRA”).

 Shellpoint, as the furnisher of Mr. Smalls’ credit information, must be notified by

 the credit reporting agencies of the dispute. Leones v. Rushmore Loan Mgmt.

 Servs., LLC, No. 0:17-cv-61216, 2017 WL 6343622, at *2 (S.D. Fla. Dec. 11,

 2017) (citing three elements of claim under FCRA).6 Once notified by the CRAs,

 the furnisher must fulfill its duties, including conducting a reasonable

 investigation. Perkins v. Nat’l Credit Sys., Inc., No. 8:18-cv-806-RAL-CPT, 2018

 WL 3931860, at *1 (M.D. Fla. Aug. 16, 2018) (requiring plaintiffs to allege how




 5
   “7. Protection of Lenders’ Security. . ..Any amounts disbursed by Lender pursuant to this
 paragraph 7, with interest thereon, at the Note rate, shall become additional indebtedness of
 Borrower secured by this Mortgage.” Dkt. 6-2 at 3.
 6
   A cause of action does not exist until the furnisher is notified of the dispute. Nawab v. Unifund
 CCR Partners, 553 F. App’x 856, 861 (11th Cir. 2013).

                                                  7
Case 8:20-cv-02312-WFJ-JSS Document 47 Filed 04/19/21 Page 8 of 14 PageID 1677




 defendant “breached the § 1681s-2(b) duties by either or both failing to conduct a

 sufficient investigation or any investigation at all”); Owens-Benniefield v.

 Nationstar Mortg. LLC, 258 F. Supp. 3d 1300, 1313 (M.D. Fla. 2017) (dismissing

 FCRA claim where plaintiff failed to specify whether defendant conducted

 insufficient investigation or failed to investigate at all and, if there was

 investigation, how investigation was unreasonable).

       Plaintiff fails to allege Shellpoint received notification from the three CRAs

 and without such allegation, liability under the FCRA is not triggered. See Dkt. 1 ¶

 232 (alleging receipt from Plaintiff not the CRAs). Plaintiff must set forth dates

 and events disclosing how the dispute was handled. See Dkt. 1 ¶¶ 229–32

 (alleging no dates or other facts). The complaint lacks dates, times, and content of

 the alleged disputes, which does not disclose whether Shellpoint conducted an

 unreasonable investigation or failed to investigate at all.

       Finally, the complaint fails to allege any facts to support a willful violation

 of the FCRA. Mere carelessness is not enough. Younger v. Experian Info. Sols.

 Inc., 817 F. App’x 862, 870 (11th Cir. 2020) (holding reckless disregard of FCRA

 amounts to “objectively unreasonable” reading of the statute lacking any

 foundation). Alleging Shellpoint’s “action and inaction” was “willful” (Dkt. 1 ¶

 237) is woefully deficient. Should Plaintiff attempt to replead willfulness, any

 action or inaction must be explained and supported by factual allegations.

                                             8
Case 8:20-cv-02312-WFJ-JSS Document 47 Filed 04/19/21 Page 9 of 14 PageID 1678




       Count III – Fraud

       Plaintiff fails to state a claim for fraud, which must be alleged with

 particularity under Federal Rule of Civil Procedure 9(b). Apart from the lack of

 specificity as to who made any misrepresentation, how, when, and where it was

 made, as well as what was stated, see Ceithaml v. Celebrity Cruises, Inc., 207 F.

 Supp. 3d 1345, 1353 (S.D. Fla. 2016), the facts gleaned from the 69-page

 complaint sound in breach of contract rather than fraud. Plaintiff takes issue with

 the amount of money charged as unjustified extra-contractual fees but does allege

 any additional conduct giving rise to fraud. See Dkt. 1 ¶ 249 (alleging

 misrepresentations as to amount owed made in the monthly loan statements). That

 fees were charged, allegedly outside the terms of the contract, does not convert the

 charges to fraud. Should Plaintiff attempt to replead a case for fraud, the alleged

 facts must show a false statement made with knowledge of such falsity and

 detrimental reliance on the part of Plaintiff. See Kleiman v. Wright, No. 18-cv-

 80776, 2020 WL 5632654, at *34 (S.D. Fla. Sept. 21, 2020) (citing Jackson v.

 Shakespeare Found., Inc., 108 So. 3d 587, 595 n.2 (Fla. 2013)).

       Count IV – Unjust Enrichment

       Because Plaintiff admits and relies on the existence of the mortgage and loan

 documents, he may not plead unjust enrichment, perhaps even in the alternative.

 See Wilson v. EverBank, N.A., 77 F. Supp. 3d 1202, 1220–21 (S.D. Fla. 2015);

                                           9
Case 8:20-cv-02312-WFJ-JSS Document 47 Filed 04/19/21 Page 10 of 14 PageID 1679




 Degutis v. Fin. Freedom, LLC, 978 F. Supp. 2d 1243, 1266 (M.D. Fla. 2013). The

 reasoning behind this premise is that a plaintiff cannot pursue a quasi-contract

 claim for unjust enrichment when a written contract exists that concerns the same

 subject matter. Christie v. Bank of Am., N.A., No. 8:13-cv-1371-SDM-TBM, 2014

 WL 805882, at *3 (M.D. Fla. Feb. 28, 2014). Giving Plaintiff the benefit of the

 doubt, however, the Court will permit pleading unjust enrichment in the alternative

 to other counts in this complaint. See Christie, 2014 WL 805882, at *3 n.6

 (observing “circumstances in which a plaintiff may allege an unjust enrichment

 claim in the alternative are somewhat unclear”). Should Plaintiff decide to pursue

 this claim, he must replead and base Shellpoint’s liability on something other than

 the express mortgage agreement as he now alleges. See Dkt. 1 ¶¶ 255, 258

 (alleging terms of the mortgage agreement).

       Count V – RESPA

       Plaintiff fails to allege a causal connection (proximate cause) linking an

 alleged violation of the Real Estate Settlement Procedures Act (“RESPA”) to the

 actual monetary or emotional damages. Trichell v. Midland Credit Mgmt., Inc.,

 964 F.3d 990, 1000 (11th Cir. 2020) (citing Renfroe v. PennyMac Mortg., LLC,

 822 F.3d 1241, 1245–46 (11th Cir. 2016)); McLean v. GMAC Mortg. Corp., 398 F.

 App’x 467, 471 (11th Cir. 2010) (stating conclusory allegations are insufficient to

 plead claim for emotional distress). Plaintiff alleges Shellpoint failed to respond to

                                          10
Case 8:20-cv-02312-WFJ-JSS Document 47 Filed 04/19/21 Page 11 of 14 PageID 1680




 certain inquiries and to produce information requested or answer questions and

 such failure caused him to worry about losing his home. See Dkt. 1 ¶¶ 261–62,

 265. These allegations alone are insufficient because Plaintiff must state, with

 facts, how Shellpoint’s failure to respond, in a particular way and on particular

 dates and times, prevented him from taking some important action. Baez v.

 Specialized Loan Servicing, LLC, 709 App’x 979, 984 (citing Bates v. JPMorgan

 Chase Bank, NA, 768 F.3d 1126, 1135 (11th Cir. 2014)). Plaintiff may attempt to

 replead a violation of the RESPA by explaining a causal link between the claimed

 damages and the alleged violation. 7

        Count VI – Interference with Contract

        To state a cause of action, Florida law requires Shellpoint be a “stranger” to

 the relationship between Plaintiff and the lender. See, e.g., Richard Bertram, Inc.

 v. Sterling Bank & Trust, 820 So. 2d 963, 965 (Fla. 4th DCA 2002) (“[A]n agent is

 not liable for tortious interference with a contract of which his or her principal is a

 party.”); Johnson v. Wellborn, 418 F. App’x 809, 815–16 (11th Cir. 2011) (citing

 Florida law requiring interfering defendant must be stranger to business

 relationship). Because Shellpoint as the mortgage servicer is not a stranger to the

 relationship, this count is dismissed with prejudice.



 7
  Plaintiff’s complaint also fails to allege a pattern-or-practice of violations of RESPA, because
 one or two violations is insufficient. See cases cited at Dkt. 37 at 20–21.
                                                 11
Case 8:20-cv-02312-WFJ-JSS Document 47 Filed 04/19/21 Page 12 of 14 PageID 1681




       Count VII – Declaratory Judgment

       This count attempts to obtain the same relief as sought in most of the other

 counts—to stop Shellpoint from seeking escrow and other fees in the future. See

 Dkt. 1 ¶¶ 283–284. Plaintiff may not attempt to obtain declaratory relief when all

 of the same issues are raised in and “subsumed within” other counts. See Auto

 Dealer Sols. Inc. v. S.-Owners Ins. Co., No. 8:17-cv-2525-SCB-TGW, 2018 WL

 4600674, at *3 (M.D. Fla. Jan. 25, 2018) (citing cases where plaintiff not permitted

 to seek declaratory judgment where relief was subsumed within another claim).

 This count is dismissed with prejudice.

       Count VIII – Intentional Infliction of Emotional Distress

       The touchstone of intentional infliction of emotional distress is the

 “outrageousness” of the conduct. See Metropolitan Life Ins. Co. v. McCarson, 467

 So. 2d 277, 278–279 (Fla. 1985). Plaintiff has alleged nothing that rises to the

 level of the objective outrageousness required by Florida law. See, e.g., Gandy v.

 Trans World Comp. Tech. Grp., 787 So. 2d 116, 119 (Fla. 2d DCA 2010);

 Matsumoto v. Am. Burial & Cremation Servs., Inc., 949 So. 2d 1054, 1056 (Fla. 2d

 DCA 2006). A mortgage servicer’s attempt to exercise a contractual right,

 standing alone, does not amount to outrageousness. To replead, Plaintiff must

 allege facts that would objectively reveal outrageousness on the part of Shellpoint.

       Count IX – Breach of Covenant of Good Faith and Fair Dealing

                                           12
Case 8:20-cv-02312-WFJ-JSS Document 47 Filed 04/19/21 Page 13 of 14 PageID 1682




        To state a claim for breach of this implied covenant, the breach of an express

 term of a written contract must be alleged. Ernie Haire Ford, Inc. v. Ford Motor

 Co., 260 F.3d 1285, 1291 (11th Cir. 2001) (noting the breach of the implied

 covenant of good faith and fair dealing does not create an independent term but is

 attached to the performance of a specific contract obligation); Degutis, 978 F.

 Supp. 2d at 1263–64 (dismissing claim for breach of express provision of contract

 and therefore dismissing claim for breach of the implied covenant of good faith

 and fair dealing); Gibson v. Chase Home Fin., LLC, No. 8:11-cv-1302-SDM-TBM,

 2011 WL 6319401, at *5 (M.D. Fla. Dec. 16, 2011). 8 To replead this count,

 Plaintiff would have to allege a separate count for breach of an express contract

 provision.

        Accordingly, Defendant Shellpoint’s motion to dismiss (Dkt. 37) is granted

 without prejudice with the exception of counts VI for tortious interference and VII

 for declaratory relief, which are dismissed with prejudice. Plaintiff shall file an

 amended complaint, if desired, consistent with this order within twenty (20) days

 or this case will be dismissed without further notice.




 8
  See also Burger King Corp. v. Weaver, 169 F.3d 1310, 1317 (11th Cir. 1999); Snow v. Ruden,
 McClosky, Smith, Schuster & Russell, P.A., 896 So. 2d 787, 792 (Fla. 2d DCA 2005).
                                             13
Case 8:20-cv-02312-WFJ-JSS Document 47 Filed 04/19/21 Page 14 of 14 PageID 1683




        DONE AND ORDERED at Tampa, Florida, on April 19, 2021.




 Copies furnished to:
 Counsel of record and Plaintiff, pro se




                                           14
